Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
VS. CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL. DEFENDANTS

EMILY MCCLENDON, ET AL. INTERVENORS

AFFIDAVIT OF AUSTIN PORTER JR.

Comes the affiant, Austin Porter Jr., submitting the following affidavit under oath:

1. I graduated from the University of Arkansas at Little Rock in the fall of 1982 with
a major in criminal justice. During the spring of 1983, I was awarded one of two Winthrop
Rockefeller Scholarships to attend law school at the University of Arkansas at Little Rock (UALR)
School of Law. I enrolled at the UALR School of Law during the fall of 1983. I graduated from
the UALR School of Law on May 18, 1986. On August 25, 1986, I was admitted to the practice
of law before the Bar of Arkansas. I have also been admitted to practice before the United States
District Court, Eastern and Western Districts of Arkansas.

Ze Upon completion of law school, I went to work for Central Arkansas Legal Services
(CALS), where I handled cases such as domestic relations, consumer, real estate and landlord
tenant. | worked at CALS from August 1986 until May 5, 1989. I then worked at Walker, Roaf,
Campbell, Ivory & Dunklin. While at this firm, I handled personal injury litigation and criminal
matters. I also continued to handle consumer matters. I joined the firm of John W. Walker, P.A.

on September 2, 1991, and have been involved in employment discrimination cases, civil rights

EXHIBIT

Q

Re
tabbies*
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 2 of 22

cases, and voting rights cases. I left the employment of John W. Walker, P.A., on May 7, 1999,
when I opened the Porter Law Firm as a solo practitioner.

3 The professional associations that I hold memberships in are: Arkansas Bar
Association, Pulaski County Bar Association and the W. Harold Flowers Law Society. I served
on the Board of Directors of the Pulaski County Bar Association during 1990 and 1991. I served
as chairman of the Law Day Committee for the Pulaski County Bar Association. I currently serve
on the Arkansas Bar Association’s Commission on Diversity, and I am a former member of the
Federal Practice Committee.

4, Some of the cases that I have been involved in are:

Employment Discrimination

Harrison v. Moore, United States District No. PB-C-91-0468, Tarar Porter v. Carolyn
Staley, United States District Court No. LR-C-94-8, Pamela Smith v. KATV, et al., United States
District Court No. LR-C-94-434; Ollie Eddings, et al. v. Augusta School District, et al., United
States District Court No. H-C-95-120; Angela Piggee v. Jimmy Jones, 84 F. 3d. 303, 109 Ed. Law
Rep. 622 (8" Cir. 1996); Debra A. Smith, et al. v. Riceland Foods, Inc., 151 F.3d 813 (8th Cir.
1998); Julia Ellis, et al. v. Arkansas Department of Human Services, United States District Court
No. LR-C-97-1036; Shirley Justice v. Togo West, et_al., EEOC Commission Nos., 250-98-
8312X/Agency No. 95-1246, 250-98-8266X/Agency No. 98-2498, 250-98-8021X/Agency No.
95-1715, Richard Day and Calvin Hollowell v. F. G. "Buddy" Villines, et al., 907 F. Supp. 1264
(E. D. Ark. 1995), reversed 119 F.3d 650 (8th Cir. 1997); Milton Graham, et al. v. Arkansas

Department of Human Services, United States District Court No. 4:00CV-00960 JMM, Ester

 

Lunnie, et al. v. University of Arkansas Board of Trustees, et al., United States District Court No.

4:99CV-000809, interlocutory appealed, 255 F.3d. 615 (8" Cir. 2001), Myrtle “Merle” Smith v.
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 3 of 22

Arkansas Department of Human Services, United States District Court No. 4:00CV00277 GTE;

 

Michael Coleman v. Holiday Inn Select, 158 F.Supp.2d 923 (E.D.Ark. 2001); Dorothy Smith v.

Arkansas Teacher Retirement, United States District Court No. 4-01-CV0-0026GH; Nicole L.

 

Gray v. United States Beef Corporation, United States District Court No. CV-02-6101; Timothy
Starks v. Southland Hyundai, Inc., d/b/a Northland Hyundai, United States District Court No.
4:01CV-00542 GTE; Ausler v. Arkansas Department of Education, 245 F.Supp.2d 1024 (E.D.
Ark. 2003); Gloria Leapheart v. The City of Morrilton, et al., United States District Court No. LR-
C-91-696; Desi A. Ledbetter v. Alltel Corporate Services, 437 F.3d 717 (8" Cir. 2006), Sheila

Fields v. Shelter Mutual Insurance Co., 520 F.3d 859 (8" Cir. 2008), Carol Fuller v. Fiber Glass

 

Systems, L.P., 618 F.3d 858 (8" Cir. 2010), Kelven Hadley v. The City of Pine Bluff, Arkansas,

et.al., United States District Court No. 5:08-CV-00184 JLH: Gary Austin v. Fletcher Long, 779

F.3d 522 (8" Cir. 2015); Melvin Smith v. URS Corporation, 803 F.3d 964 (8" Cir. 2014); Jeffrey

 

Sand Co. v. Adrian Bryant, 919 F.3d 520 (sh Cir. 2019); Albert Ridgell v. The City of Pine Bluff,

 

Arkansas, et al., 935 F.3d 633 (8" Cir. 2019); Doris Smith v. Arkansas Department of Finance and

 

Administration, United States District Court No. 4:17-CV-00857 JM.

School Litigation

Tammie McFarlin, et al. v. Newport Special School District, 980 F.2d 1208 (8th Cir. 1992);
Tammie McFarlin, et_al. v. Newport Special School District, 784 F.Supp. 589 (E.D.Ark. 1992),
Simmons on Behalf of Simmons v. Hooks, 843 F.Supp. 1296 (E.D.Ark. 1994)

42 U.S.CS. § 1983

Adams v. Hartwick, United States District Court No. LR-C-86-747; Willie Ashford v. The
City of Hamburg, Arkansas, et al., United States District Court No. 93-1032; Elvin Gamble Jr. v.

Pulaski County, Arkansas et al., United States District Court No. LR-C-97-38; Charles Dobbins v.
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 4 of 22

Mike Collie, et al., United States District Court No. 96-6011; Annie Johnson v. Pulaski County,

 

Arkansas, et al., United States District Court No., LR-C-96-594; Delois Parker, et al. v. Columbia

 

County, Arkansas, et al., United States District Court No. CV-97-1075; Wheeler v Prince, 318
F.Supp.2d 767 (E.D.Ark. 2004); Jerry Cooperwood v. The City of Kensett, Arkansas, et al., United
States District Court No. 4:05-CV-0902 JLH; Rodney Burrell v. The City of Sherwood, Arkansas,
United States District Court No. 4:08-CV-002517 WRW; Dwain Smith v. Conway County
Arkansas, 759 F.3d 853 (8" Cir. 2014); Colbert v. City of Monticello, Arkansas, 775 F.3d 1006
(gh Cir. 2014); Sylvia Perkins, et al. v. Joshua Hastings, et al., United States District Court No.
4:15-CV-00310 BSM; Davdrin Goffin v. Robbie Ashcraft, 957 F.3d 858 (8" Cir. 2020).

42 U.S.C.S. § 1981

Johnny Whitfield, et al. v. Forrest City School District, et al., United States District Court
No. H-C-88-86, Sherri Betton v. Sears, United States District Court No. LR-C-91-852, Tinika
Daniels et. al. v. Dillard’s, Inc., et al., 373 F.3d 885 (8"" Cir. 2004);

Labor and Employment Law

Petty v. Scan, United States District Court No. LR-C-91-324,

State Reported Opinions

Green v. Bell, 308 Ark. 473, 826 S.W.2d 226 (1992), Torrence Tabor Cheatham v. State,
63 Ark.App. 106, 974 S.W.2d 490 (Ark.App. 1998); Bell v. Jefferson Hospital Association, Inc.,
96 Ark.App. 283, 241 S.W.3d 276 (Ark.App. 2006); Huff and Ward v. Family Dollar Trucking,

Inc., et al., 2015 Ark. App. 574 (2015)!.

 

5. I have been a presenter for the following Continuing Legal Education events:

 

Ithe defendants appealed a jury verdict in the amount of $3,250,000.00, which was affirmed in large part.
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 5 of 22

° W. Harold Flowers Law Society — Annual Meeting: Employment:

Employment Discrimination — June 20 — 21, 2003;

Arkansas Bar Association — 2003 Bridging the Gap Seminar: Employment
Law — November 8, 2003;

Arkansas Bar Association — 2004 Bridging the Gap Seminar: Employment

Law — November 6, 2004:
° National Business Institute - Prevent Human Resource Claims - March 14,
2006;

To name a few.

6. The fee that [ am requesting in this case is $350.00 per hour, which rate is
reasonable and commensurate with my experience and qualifications. This rate is comparable to
that of other attorneys with my experience, and working in Little Rock, Arkansas who are involved
in this type of litigation or in general practice.

7. In 1994, I was awarded an hourly rate of $130.00 for the work that I performed in
the case of Gloria Leapheart v. The City of Morrilton, et al., United States District Court No. LR-
C-91-696 and on January 19, 1995, 1 was awarded an hourly rate of $130.00 for work I performed
in the case of Willie Ashford v. The City of Hamburg, Arkansas, et al., United States District Court
No. 93-1032. On September 27, 1996, I was awarded an hourly rate of $135.00 in the case of
Richard Day and Calvin Hollowell v. Randy Johnson, et al., United States District Court No. LR-
C-94-849 (case and fee award reversed on appeal)’. In May 1997, in the case of Charles Dobbins

v. Mike Collie, et_al., United States District Court No. 96-6011, the parties settled the fee issue,

 

 

2Richard Day and Calvin Hollowell v. Randy Johnson, et al., 119 F.3d 650 (8* Cir. 1997).
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 6 of 22

giving undersigned counsel his hourly rate of $135.00. On December 17, 1997, I was awarded
an hourly rate of $135.00 in the case of Debra A. Smith et al. v. Riceland Foods, Inc., 151 F.3d
813 (8th Cir. 1998). On August 19, 1999, I was awarded an hourly rate of $140.00 in the case of
Delois Parker, et al. v. Columbia County, Arkansas, et al., United States District Court No. CV-
97-1075. On July 9, 2001, I was awarded an hourly rate of $150.00 in the case of Shirley Justice
v. Togo West, et_al., EEOC Commission Nos., 250-98-8312X/Agency No. 95-1246, 250-98-
8266X/Agency No. 98-2498, 250-98-8021X/Agency No. 95-1715. On October 5, 2001, I was
awarded an hourly rate of $150.00 in the case of Kevin Byers v. Augusta School District, e¢ ai.,
United States District Court No. 2:97CVO0109JFF. On the date of December 17, 2001, I was
awarded an hourly rate of $150.00 in the case of Milton Graham, et al. v. Arkansas Department of
Humans Services, United States District Court No. 4:00C V-00960 JMM. On May 5, 2003, I was
awarded an hourly rate of $170.00 in the case of Nicole L. Gray v. United States Beef Corporation,
United States District Court No. CV-02-6101. On October 28, 2004, I was awarded an hourly
rate of $200.00 in the case of Desi A. Ledbetter v. Alltel Corporate Services, Inc., United States
District Court No. 4-03-CV-00533 WRW.’ In January 2007, I was awarded an hourly rate of
$225.00 based on a settlement in the case of Jerry Cooperwood v. The City of Kensett, Arkansas,
et al., United States District Court No. No. 4:05-CV-0902 JLM. In March 2009, I was awarded an
hourly rate of $250.00* in the case of Levoria Jefferson, et al. v. Helena/West Helena School
District, United States District Court No. Case No. 2:04-CV-00170 BRW. In September 2009, I

was awarded an hourly rate of $225.00 in the case of Carol L. Fuller v. Fiber Glass Systems, L.P.,

 

3 alltel Corporate Services, Inc., did not challenge this hourly rate at the district court level, apparently believing it to be
reasonable.

4A ldolphus Hicks did not challenge this hourly rate at the district court level, believing it to be reasonable.
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 7 of 22

United States District Court No. 4:07-CV-01120 BRW. In September 2016, I was awarded an
hourly rate of $325.00 in the case of Little Rock School District v. Pulaski County Special School
District, et_al., United States District Court No. 4:82-CV-00866 DPM. On October 20, 2017,
undersigned counsel was awarded an hourly rate of $350.00 in the case of Sylvia Perkins, et al. v.
Joshua Hastings, et_al, United States District Court No. 4:15-CV-00310. On May 31, 2018,
undersigned counsel was awarded an hourly rate of $350.00 in the case of Adrian Bryant v. Jeffrey
Sand Company, United States District Court No. 4:16-CV-0509 BSM.! On July 23, 2018,
undersigned counsel was awarded an hourly rate of $285.00 by The Honorable Price Marshall;
counsel had requested his customary hourly rate of $350.00, but Judge Marshall refused despite
stating that “[M]r. Porter is a gifted, skilled, and experienced lawyer.” The Court noted that Mr.
Ridgell’s success “wasn’t across the board.” The jury ruled in favor of Mr. Ridgell’s race claim,
but not the retaliation claim. See Albert Ridgell v. The City of Pine Bluff, Arkansas, et al., United
States District Court No. 5:16-CV-00073 DPM [Doc. # 87]?.. On May 2, 2019, undersigned
counsel was also awarded his customary hourly rate of $350.00 by the Eighth Circuit Court of
Appeals. See Adrian Bryant v. Jeffrey Sand Company, Eighth Circuit Court of Appeals No. 18-
2297. In June 2020, in the case of Doris Smith v. Department of Finance and Administration
United States District Court No. 4:17-CV-00857 JM, undersigned counsel requested an hourly
rate of $350.00, which was not opposed, and the defendant agreed to pay the jury verdict of
$331,333.81, fees, and other requested equitable relief.

8. The total time that I am seeking to be compensated for in this case is 366.05 hours.

9. The total time of 366.05 hours is a conservative but reasonable submission based

 

‘ This hourly rate was upheld on appeal. See Adrian Bryant v. Jeffrey Sand Co., 919 F.3d 520, 529 (8" Cir. 2019).
? The Eighth Circuit reversed the jury verdict in this case in toto. See Albert Ridgell v. The City of Pine Bluff,
Arkansas, et al., 935 F.3d 633 (8 Cir. 2019).

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 8 of 22

upon my time records which were prepared contemporaneously to the performance of the work. I
have attached a true and accurate account of the hours that I have expended in representing the
plaintiff McClendon Intervenors. The total amount of time being billed is submitted upon
careful review of my records, and necessary reductions of hours have been made in order to avoid
unproductive and duplicative work.

This statement is true and correct to the best of my knowledge, records, information and

 

belief.
(LK)
PON f)
Austin Porter If #86145
STATE OF ARKANSAS )
)ss.
COUNTY OF PULASKI )

SUBSCRIBED and SWORN to before me, a Notary Public, on this qe day of

thug nak, 2021. lead
Ome tly \)

<i PUBLIC
MY COMMISSION EXPIRES:

¥- 4- 200

Lonnette Davis
AR COUNTY
NOTARY PUBLIC - ARKANSAS
My Commission Expires 8-4-2030
Commission No. 12711506
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 9 of 22

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

 

 

 

 

 

 

 

 

 

 

 

 

LITTLE ROCK SCHOOL DISTRICT PLAINTIFF
VS. CASE NO. 4:82-CV-00866 DPM
PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL. DEFENDANTS
EMILY MCCLENDON, ET AL. INTERVENORS
Invoice submitted to:
McClendon Intervenors c/o
John W. Walker, P. A.
1723 S. Broadway
Little Rock, Arkansas 72206
June 24, 2021
Invoice # 10004
TIME STATEMENT FOR AUSTIN PORTER JR.
Pulaski County Special School District
Date Professional Services Hours/Rate Amount
010/25/217 Reviewed PCSSD facilities reports. 2.50/$350.00 $ 875.00
01/24/2018 Dictated letter to client .75/$350.00 $ 262.50
08/09/2018 Toured Maumelle High, Robinson Middle, and Mills 7.50/$350.00 $ 2,625.00
09/14/2018 Conference with John Walker, Bob Pressman, Joy 1.40/$350.00 $ 490.00
Springer to discuss facility issues
10/03/2018 Court ordered monthly meeting 1.20/$350.00 $ 420.00
11/01/2018 Toured College Station, Mills Middle, Harris Elementary, 5.50/$350.00 $ 1,925.00
and Sylvan Hills High
11/02/2018 Reviewing pleading, monitoring reports by PCSSD, and 3.50/$350.00 $ 1,225.00
other data
11/16/2018 Reviewing pleading, monitoring reports by PCSSD and 2.75/$350.00 $ 962.50
other data
12/18/2018 Court ordered monthly meeting at Lassie’s Inn 1.20/$350.00 $ 420.00

 

 

 

 

EXHIBIT

a

 

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 10 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/04/2019 Met with John Walker, Joy Springer, Bob Pressman to 2.00/$350.00 $ 700.00
discuss PCSSD facility issues.

11/18/2019 Meeting with Joy Springer and Bob Pressman 2.00/$350.00 $ 700.00

11/18/2019 Reviewing submissions by PCSSD on discipline and 2.75/$350.00 $ 962.50
monitoring reports

11/18/2019 Legal Research — reading and analyzing the case of LRSD 3.25/$350.00 $ 1,137.50
v. Pulaski County Special School District, 664 F.3d 738
(8 Cir. 2011

11/19/2019 Drafting discovery request to PCSSD 1.30/$350.00 $ 455.00

11/20/2019 Drafting discovery request to PCSSD 1.50/$350.00 $ 525.00

11/21/2019 Reviewing requests for production of documents and .40/$350.00 $ 140.00
making corrections

11/21/2019 Monthly meeting at Jax/North High 1.50/$350.00 $ 525.00

11/21/2019 Working on PCSSD response to Notice of Unitary Status. 2.25/$350.00 $ 787.50
Spoke with Bob Pressman regarding McClendon’s
response

11/29/2019 Reviewing file, PCSSD reports, and court orders 3.50/$350.00 $ 1,225.00

11/29/2019 Organizing file 1.50/$350.00 $ 525.00

12/02/2019 Reviewing file, PCSSD reports, and court orders 1.00/$350.00 $ 350.00

12/04/2019 Spoke with Bob Pressman about discovery responses and 2.00/$350.00 $ 700.00
discovery issues —- PCSSD

12/06/2019 Meeting with Joy Springer and Bob Pressman to discuss 1.25/$350.00 $ 437.50
discovery issues —- PCSSD

12/07/2019 Working on discovery responses to PCSSD. 3.25/$350.00 $ 1,137.50

12/08/2019 Reading files reports from Margie Powell, and PCSSD 2.75/$350.00 $ 962.50
monitoring reports.

12/09/2019 Working on discovery to PCSSD and reading reports 3.25/$350.00 $ 1,137.50

12/10/2019 Working on discovery to PCSSD and reading reports 1.50/$350.00 525.00

12/11/2019 Spoke with Bob Pressman about previous court orders .80/$350.00 $ 280.00

12/13/2019 Reviewing submissions by PCSSD 1.50/$350.00 $ 525.00

12/16/2019 Reading submission to Margie Powell. 1.25/$350.00 $ 437.50

12/16/2019 Reviewing LRSD v. PCSSD, 664 F.3d 738 (8" Cir. 2011) 1.30/$350.00 $ 455.00

12/16/2019 Spoke with Joy Springer and Bob Pressman regarding .50/$350.00 $ 175.00
revisions for Margie Powell’s response.

12/19/2019 Drafting Interrogatories and Requests for Production of 3.75/$350.00 $ 1,312.50
Documents to PCSSD.

12/20/2019 Finalized discovery requests to PCSSD. 1.75$350.00 $ 612.50

 

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 11 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 |

12/23/2019 Working on discovery responses. 2.75/$350.00 $ 962.50

01/06/2020 Working on discovery responses. 1.50/$350.00 $ 525.00

01/08/2020 Conference with Sam Jones and Devin Bates 1.00/$350.00 $ 350.00

01/09/2020 Conference with Bob Pressman and Joy Springer regarding .75/$350.00 $ 262.50
discovery responses to PCSSD.

01/11/2020 Reading discovery responses from PCSSD, AVID, 2.50/$350.00 $ 875.00
Monitoring Reports, etc..

01/11/2020 Spoke with Bob Pressman regarding discovery issues. .40/$350.00 $ 140.00

01/13/2020 Reading discovery responses from PCSSD, AVID, 1.75/$350.00 $ 612.50
Monitoring reports, etc., reading critiques of AVID

01/13/2020 Conference with Joy Springer and Bob Pressman to 1.00/$350.00 $ 350.00
discuss case involving PCSSD.

01/17/2020 Monthly Status conference at John W. Walker, P.A. 1.50/$350.00 $ 525.00

02/05/2020 Reviewing PCSSD discovery responses. 1.25/$350.00 $ 437.50

02/08/2020 File review — PCSSD Facilities reports 2.75/$350.00 $ 926.50

02/15/2020 Reviewing documents and filings in preparation for the 3.75/$350.00 $ 1,312.50
deposition of Curtis Johnson

02/16/2020 Reviewing PCSSD facilities reports 1.50/$350.00 $ 525.00

02/17/2020 Meeting with Bob Pressman and Joy Springer 1.00/$350.00 $ 350.00

02/19/2020 Met with Joy Springer and Bob Pressman to discuss 1.30/$350.00 $ 455.00
deposition of Curtis Johnson

02/19/2020 Deposition of Curtis Johnson 3.50/$350.00 $ 1,225.00

02/26/2020 Spoke with Bob Pressman regarding PCSSD’s responses .30/$350.00 $ 105.00
to the Intervenor’s First Set of Interrogatories and
Requests for Production of Documents

02/26/2020 Reviewed PCSSD’s responses to Intervenor’s First Set of 1.00/$350.00 $ 350.00
Interrogatories and Requests for Production of Documents.

02/28/2020 Meeting with Joy Springer and Bob Pressman regarding 1.20/$350.00 $ 420.00
PCSSD facilities issues.

02/28/2020 Court ordered meeting. 1.00/$350.00 $ 350.00

03/01/2020 Reviewing PCSSD’s discovery responses. 1.30/$350.00 $ 455.00

03/01/2020 Spoke with Bob Pressman regarding PCSSD discovery -40/$350.00 $ 140.00
responses.

03/04/2020 Working on Joint Status Report .60/$350.00 $ 210.00

03/04/2020 Dictated five (5) page letter to Sam Jones and Devin Bates | 2.50/$350.00 $ 875.00

 

 

regarding PCSSD discovery responses.

 

 

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 12 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4|F

03/05/2020 Conference with Bob Pressman and Joy Springer to 1.50/$350.00 $ 525.00
discuss case.

03/10/2020 Reviewing Motion /n Limine draft from Bob Pressman .70/$350.00 $ 245.00

03/10/2020 Reviewed and worked on response to PCSSD’s 1.00/$350.00 $ 350.00
supplemental status responses.

03/11/2020 Spoke with Bob Pressman regarding Motion /n Limine .20/$350.00 $ = 70.00

03/11/2020 Spoke with Bob Pressman and Joy Springer regarding Sam .30/$350.00 $ 105.00
Jones’ concerns about speaking with administrators.

03/13/2020 Dictated letter to Sam Jones and Devin Bates regarding 1.40/$350.00 $ 490.00
requests for production of documents

03/13/2020 Spoke with Bo Pressman and Joy Springer regarding -70/$350.00 $ 245.00
PCSSD’s responses to requests for production of
documents.

03/13/2020 Reviewing Motion /n Limine and making changes. 1.20/$350.00 $ 420.00

03/18/2020 Spoke with Bob Pressman regarding Motion /n Limine and 1.25/$350.00 $ 437.50
making changes and other matters.

03/18/2020 Reviewing Motion /m Limine and making changes. 3.25/$350.00 $ 1,137.50

03/23/2020 Conference call with Bob Pressman and Joy Springer .75/$3 50.00 $ 262.50
regarding discovery issues.

03/23/2020 Reviewing Motion /m Limine and making changes. 2.00/$350.00 $ 700.00

03/25/2020 Spoke with Bob Pressman and Devin Bates regarding .75$350.00 $ 262.50
discovery issues.

03/25/2020 Finalized Motion In Limine 1.50/$350.00 $ 525.00

03/26/2020 Meeting with Devin Bates and Bob Pressman regarding -75/$350.00 $ 262.50
discovery issues.

03/27/2050 Working on Joy Springer’s declaration. .50/$350.00 $ 175.00

03/30/2020 Working on Motion Jn Limine — Court’s expert — Margie .75/$350.00 $ 262.50
Powell

03/30/2020 Reviewing Devin Bates’ email regarding Warren’s .20/$350.00 $ 70.00
deposition.

04/02/2020 Working on draft trial schedule 1.00/$350.00 $ 350.00

04/02/2020 Reviewing discovery documents in preparation for Dr. 3.50/$350.00 $ 1,225.00
Janice Warren's deposition.

04/03/2020 Reviewing discovery documents, facilities reports. 6.75/$350.00 $ 2,362.50

04/03/2020 Working on Joint Status Report. .60/$350.00 $ 210.00

04/04/2020 Reviewing discovery documents, student achievement 1.50/$350.00 $ 525.00

 

 

data, and material regarding AVID.

 

 

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 13 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5| Page

04/07/2020 Reviewing discovery documents in preparation of Dr. 4.75/$350.00 $ 1,662.50
Janice Warren’s deposition.

04/07/2020 Reviewing Motion /n Limine draft from Bob .50/$350.00 $ 175.00

04/08/2020 Deposition of Dr. Janice Warren 4.75/$350.00 $ 1,662.50

04/16/2020 Reviewed Devin’s email regarding discovery issues. .20/$350.00 $ = 70.00

04/16/2020 Spoke with Bob Pressman regarding design concept of .50/$350.00 $ 175.00
Drive Program, discussed other facilities issues.

04/22/2020 Emailed Devin Bates and Scott Richardson regarding -50/$350.00 $ 175.00
discovery issues.

04/25/2020 Conference with client — Valerie Stalling-Kehinde. 1.75/$350.00 $ 612.50

04/28/2020 Meeting with Tamara Eackles. 1.30/$350.00 $ 455.00

05/01/2020 Deposition of Valerie Stallings-Kehinde. 1.00/$350.00 $ 350.00

05/08/2020 Meeting with Tamara Eackles. 1.75/$350.00 $ 612.50

05/12/2020 Conference with Emalie Nicole Kelley 1.50/$350.00 $ 525.00

05/13/2020 Sent Devin Bates an email regarding depositions. .20/$350.00 $ 70.00

05/13/2020 Conference with Joy Springer and Bob Pressman regarding -75/$350.00 $ 262.50
Joy’s subpoena duces tecum.

05/14/2020 Conference with Joy Springer in preparation of her 2.75/$350.00 $ 962.50
deposition.

05/14/2020 Deposition of Tamara Eackles. 1.00/$350.00 $ 350.00

05/14/2020 Deposition of Emalie Nicole Kelley 1.00/$350.00 $ 350.00

05/15/2020 Deposition of Joy Springer 6.50/$350.00 $ 2,275.00

05/15/2020 Researched issues regarding intervention. 3.50/$350.00 $ 1,225.00

05/21/2020 Worked on response to motion for intervention — Janice 1.75/$350.00 $ 612.50
Warren

05/24/2020 Worked on response to motion for intervention. 3.75/$350.00 $ 1,312.50

06/15/2020 Reviewed Motion In Limine regarding Joy Springer’s -30/$350.00 $ 105.00
testimony.

06/19/2020 Read the following cases: Judge Miller’s 2011 opinion, 6.50/$350.00 $ 2,275.00
ERSD v. PCSSD, et al. 584 F.Supp. 328 (E.D.Ark. 1984),
LERSD v. PCSSD, et al., 664 F.3d 738 (8" Cir. 2011).

06/19/2020 Spoke with Bob Pressman regarding response to burden of .30/$350.00 $ 105.00
proof.

06/20/2020 Read the following cases: Freeman v. Pitts, Green v. 2.75/$350.00 $ 962.50
County School Board of New Kent County, et al.

06/20/2020 Spoke with Bob Pressman regarding response to burden of -70/$350.00 $ 245.00

 

 

proof.

 

 

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 14 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/20/2020 Working on response to burden of proof motion, reviewing | 5.50/$350.00 $ 1,925.00
documents provided by PCSSD.
06/21/2020 Working on Response to Burden of Proof, reviewing 6.50/$350.00 $ 2,275.00
documents provided by PCSSD.
06/22/2020 Working on Response to Burden of Proof, reviewing 1.75/$350.00 $ 612.50
documents provided by PCSSD.
06/28/2020 Read the following cases: Wright v. Stone Container 2.75/$350.00 $ 962.50
Corp., Rattray v. Woodbury, Mounce v. CHSPSC,
Hoekman v. Education Minnesota
06/29/2020 Worked on Brief along with Bob Pressman. 2.00/$350.00 $ 700.00
06/29/2020 Spoke with Bob Pressman regarding response. .70/$350.00 $ 245.00
07/05/2020 Summarizing deposition of Curtis Johnson 5.75/$350.00 $ 2,012.50
07/06/2020 Summarizing deposition of Janice Warren 6.25/$350.00 $ 2,187.50
07/11/2020 Pre-Trial preparation — Reviewing exhibits, documents, 6.50/$350.00 $ 2,275.00
and notes for case.
07/12/2020 Pre-trial preparation. Reviewing exhibits, documents, and 4.25/$350.00 $ 1,487.50
notes for case.
07/14/2020 Pre-trial preparation. Reviewing exhibits, documents, and 2.50/$350.00 $ 875.00
notes for case.
07/14/2020 Unitary Status Court Hearing 6.50/$350.00 $ 2,275.00
07/15/2020 Pre-trial prep 1.75/$350.00 |$ 612.50
07/15/2020 Unitary Status Court Hearing 7.50/$350.00 $ 2,625.00
07/16/2020 Sent email to client regarding court. .50/$350.00 $ 175.00
07/16/2020 Unitary Status Court Hearing 6.50/$350.00 $ 2,275.00
07/17/2020 Pre-trial preparation. 2.50/$350.00 $ 875.00
07/17/2020 Unitary Status Court Hearing 5.75/$350.00 $ 2,012.50
07/18/2020 Reviewing notes, depositions, exhibits, documents 6.50/$350.00 $ 2,275.00
07/19/2020 Reviewing notes, depositions, exhibits, documents. 4.75/$350.00 $ 1,662.50
07/20/2020 Unitary Status Court Hearing 6.50/$350.00 $ 2,275.00
07/21/2020 Unitary Status Court Hearing 7.50/$350.00 $ 2,625.00
07/22/2020 Reviewing notes, deposition, exhibits. 2.75/$350.00 $ 962.50
07/22/2020 Unitary Status Court Hearing 5.75/$350.00 $ 2,012.50
07/23/2020 Unitary Status Court Hearing 6.25/$350.00 $ 2,187.50
07/24/2020 Unitary Status Court Hearing 6.50/$350.00 $ 2,275.00
07/25/2020 Reviewing notes, depositions, exhibits. 4.25/$350.00 $ 1,487.50

 

 

 

 

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 15 of 22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7| Page

07/26/2020 Reviewing notes, depositions, exhibits. 3.25/$350.00 $ 1,137.50

07/27/2020 Unitary Status Hearing 5.75/$350.00 $ 2,012.50

07/28/2020 Unitary Status Hearing 6.25/$350.00 $ 2,187.50

07/29/2020 Unitary Status Hearing 6.25/$350.00 $ 2,187.50

07/30/2020 Unitary Status Hearing 7.25/$350.00 $ 2,537.50

07/31/2020 Unitary Status Hearing 6.25/$350.000 | $2,187.50

11/11/2020 Court Monthly Meeting to discuss facilities and other 1.00/$350.00 $ 350.00
issues.

01/27/2021 Court Monthly Meeting to discuss facilities and other 1.00/$350.00 $ 350.00
issues.

03/05/2021 Court Monthly Meeting to discuss facilities and other 1.00/$350.00 $ 350.00
issues.

04/28/202 | Worked with Bob Pressman to come up with Driven .50/$350.00 $ 175.00
concerns.

05/05/2021 Drafted letter to Devin Bates regarding Driven program. .70/$350.00 | $ 245.00

05/05/2021 Conference with Joy Springer and Bob Springer about 1.00/$350.00 $ 350.00
Driven program,

05/07/2021 Reviewed court’s ruling. .75/$350.00 $ 262.50

05/07/2021 Spoke with Joy Springer and Bob Pressman 1.00/$350.00 $ 350.00

05/12/2021 Conference with Joy Springer and Bob Pressman the 1.00/$350.00 $ 350.00
court’s ruling.

06/02/2021 Reviewing and working on time statement. 1.25/$350.00 $ 437.50

06/07/2021 Reviewing and working on time statement. .75/$350.00 $ 262.50

06/09/2021 Reviewing and working on time statement. 1.00/$350.00 $ 350.00

06/10/2021 Conference with Devin Bates, Curtis Johnson, Joy 1.00/$350.00 $ 350.00

Springer, Bob Pressman, Dr. McNaulty regarding Mills.

 

 

366.05

§ 128,117.50

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 16 of 22

8| Page

 

Total for Professional Services .... syeatascuudercinesevevsesesaseceusveusiass $ 128,117.50
Costs

I; Depositions Cost for Janice Warren, Emaile Nichole Kelley ...... $ 1,243.60
2. Deposition cost for Curtis. Johnson ; cscs. cas esersesensaeesveecwse css $ 943.35

3. Deposition cost for Tamara Eackles, Rizelle Aaron, and Joy
SPVINQer 2.0... cece cece cece eee ee neces eens eee ee ees eneeseeeeaeenenes $ 743.25
4. Costs for Exhibits copies ............ 2.2.2 ceceeeeeeeeeneeceeeeeeeeeeeens $ 728.44
‘Total cssusnnscnemeernaamneeusmassanss $ 3,658.64

Respectfully my

Austin Porter Jr., No. 86145
PORTER LAW FIRM

323 Center Street, Suite 1035
Little Rock, Arkansas 72201
Telephone: 501-244-8200
Facsimile: 501-372-5567

Email: AporteS640@aol.com
Case 4:82-cv-00866-DPM

BUSHMAN COURT REPORTING
620 W. Third Street, Suite 302
P.O. Box 2734

LITTLE ROCK, AR 72203-2734

T: 501-372-5115 F: 501-378-0077

Austin Porter

Porter Law Firm

323 Center Street,

Suite 1035

Little Rock, AR 72201

T: 501-244-8200 F: 372-5567

Document 5754-1 Filed 09/15/21 Page 17 of 22

INVOICE

 

 

 

 

 

 

lofi
Invoice No. Invoice Date Job No,
152452 5/28/2020 93244
Job Date Case No,
5/12/2020 4:82-CV-00866-DPM

 

Case Name

 

District, et al.

Little Rock School District vs. Pulaski County Special School

 

Payment Terms

 

 

Due upon receipt

 

 

1 COPY OF TRANSCRIPT OF:
Emalie Nicole Kelley

Location of Job: Bushman Court Reporting
620 West 3rd Street
Suite 302
Little Rock, AR 72201

Thank you, we appreciate your business!

 

 

79,50

TOTAL DUE >>> $79.50
(-) Payments/Credits: 79.50
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $0.00

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with Payment,

Austin Porter

Porter Law Firm

323 Center Street,
Suite 1035

Little Rock, AR 72201

Remit To; BUSHMAN COURT REPORTING
620 W. Third Street, Suite 302
P.O, Box 2734
LITTLE ROCK, AR 72203-2734

Invoice No. =: 152452

Invoice Date +: 5/28/2020

Total Due : $0.00

Job No, : 93244
BU ID > 1-MAIN
Case No. : 4:82-CV-00866-DPM

Case Name — : Little Rock School District vs. Pulaski County
Special School District, et al.

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 18 of 22

INVOICE _,,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUSHMAN COURT REPORTING Invoice No. Invoice Date Job No.
620 W. Third Street, Suite 302
P.O. Box 2734 152406 5/19/2020 93270
LITTLE ROCK, AR 72203-2734 Job Date Case No,
T: 501-372-5115 F: 501-378-0077
5/15/2020 4:82-CV-00866-DPM
Case Name
Little Rock School District vs. Pulaski County Special Schoo!
District, et al.
Austin Porter
Porter Law Firm Payment Terms
323 Center Street, .
Suite 1035 Due upon receipt
Little Rock, AR 72201
T: 501-244-8200 F: 372-5567
1 COPY OF TRANSCRIPT OF:
Joy Springer 382.50
Exhibit 147.00 Pages @ 0.250 36.75
TOTAL DUE >>> $419.25
Location of Job: Bushman Court Reporting
620 West 3rd Street
Suite 302
Little Rock, AR 72201
Thank you, we appreciate your business!
(-) Payments/ Credits: 419.25
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $0.00

 

Tax ID: XX-XXXXXXX
Please detach bottom portion and return with payment.

Austin Porter Invoice No. =: 152406

Porter Law Firm Invoice Date : 5/19/2020

323 Center Street, TotalDue =: $0.00
Suite 1035

Little Rock, AR 72201

Job No. : 93270
Remit To: BUSHMAN COURT REPORTING BU ID > 1-MAIN
620 W. Third Street, Suite 302 Case No. : 4:82-CV-00866-DPM
P.O. Box 2734 i .. .
LITTLE ROCK, AR 72203-2734 Case Name : Little Rock School District vs. Pulaski County

Special School District, et al.

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 19 of 22

INVOICE |...

 

 

 

 

 

 

 

BUSHMAN COURT REPORTING Invoice No. Invoice Date Job No.
620 W. Third Street, Suite 302
P.O. Box 2734 152402 5/19/2020 93265
LITTLE ROCK, AR 72203-2734 Job Date Case No,
T: 501-372-5115 F: 501-378-0077
5/14/2020 4:82-CV-00866-DPM
Case Name

 

Little Rock School District vs. Pulaski County Special School

: District, et al.
Austin Porter

 

 

 

Porter Law Firm Payment Terms
323 Center Street, .
Suite 1035 Due upon receipt

 

Little Rock, AR 72201
T: 501-244-8200 F: 372-5567

 

1 COPY OF TRANSCRIPT OF:
Tamara Eackles 96.00

TOTAL DUE >>> $96.00

 

Location of Job : Bushman Court Reporting
620 West 3rd Street
Suite 302
Little Rock, AR 72201

Thank you, we appreciate your business!

 

(-) Payments/ Credits: 96.00
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $0.00

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with payment.

Aun PUREE Invoice No. =: 152402
Porter Law Firm Invoice Date : 5/19/2020

323 Center Street, TotalDue : $0.00
Suite 1035

Little Rock, AR 72201

Job No. > 93265
Remit To: BUSHMAN COURT REPORTING BU ID : 1-MAIN
SG aa Case No. —: 4:82-CV-00866-DPM
LITTLE ROCK, AR 72203-2734 Case Name : Little Rock School District vs. Pulaski County

Special School District, et al.

 
Case 4:82-cv-00866-DPM

BUSHMAN COURT REPORTING
620 W. Third Street, Suite 302
P.O. Box 2734

LITTLE ROCK, AR 72203-2734

T: 501-372-5115 F: 501-378-0077

Austin Porter

Porter Law Firm

323 Center Street,

Suite 1035

Little Rock, AR 72201

T: 501-244-8200 F: 372-5567

Document 5754-1 Filed 09/15/21 Page 20 of 22

NVOICE

 

 

 

 

 

 

1 of 1
Invoice No. Invoice Date Job No.
152398 5/19/2020 93172
Job Date Case No.
5/1/2020 4:82-CV-00866-DPM

 

Case Name

 

District, et al.

Little Rock School District vs. Pulaski County Special School

 

Payment Terms

 

 

Due upon receipt

 

 

1 COPY OF TRANSCRIPT OF:
Valarie Stallings Kehinde

1 COPY OF TRANSCRIPT OF:
Rizelle Aaron

Location of Job: Bushman Court Reporting
620 West 3rd Street
Suite 302
Little Rock, AR 72201

Thank you, we appreciate your business!

 

 

81.00

147.00

TOTAL DUE >>> $228.00
(-) Payments/Credits: 228.00
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $0.00

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with payment.

Austin Porter

Porter Law Firm

323 Center Street,
Suite 1035

Little Rock, AR 72201

Remit To: BUSHMAN COURT REPORTING
620 W. Third Street, Suite 302
P.O. Box 2734
LITTLE ROCK, AR 72203-2734

Invoice No. =: 152398

Invoice Date : 5/19/2020

Total Due : $0.00

Jab No. : 93172
BU ID : 1-MAIN
Case No. : 4:82-CV-00866-DPM

Case Name _ : Little Rock School District vs. Pulaski County
Special School District, et al.

 
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 21 of 22

INVOICE _..

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUSHMAN COURT REPORTING Invoice No. Invoice Date Job No.
620 W. Third Street, Suite 302
P.O. Box 2734 152278 4/20/2020 92998
LITTLE ROCK, AR 72203-2734 Job Date Case No,
T: 501-372-5115 F: 501-378-0077
4/8/2020 4:82-CV-00866-DPM
Case Name
Little Rock School District vs. Pulaski County Special School
; District, et al.

Austin Porter

Porter Law Firm Payment Terms

323 Center Street, .

Suite 1035 Due upon receipt

Little Rock, AR 72201

T: 501-244-8200 F: 372-5567

ORIGINAL AND 1 COPY OF TRANSCRIPT OF:

Janice Warren 858.60
Exhibit 52.00 Pages @ 0.250 13.00
Appearance Fee (Hourly) 4.50 Hours @ 35,000 157.50
E-transcript 1,00 @ 35,000 35.00

TOTAL DUE >>> $1,064.10
Location of Job: Mitchell, Williams, Selig, Gates & Woodyard PLLC
425 West Capitol
Suite 1800
Little Rock, AR 72201
Thank you, we appreciate your business!
(-) Payments/ Credits: 1,064.10
(+) Finance Charges/ Debits: 0,00
(=) New Balance: $0.00

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with payment.

Aust Pony Invoice No. =: 152278
Porter Law Firm Invoice Date: 4/20/2020
323 Center Street, TotalDue : $0.00
Suite 1035

Little Rock, AR 72201

Job No. : 92998
Remit To: BUSHMAN COURT REPORTING BU ID > 1-MAIN
620 W. Third Street, Suite 302 Case No. : 4:82-CV-00866-DPM
P.O. Box 2734 se a
LITTLE ROCK, AR 72203-2734 Case Name _ : Little Rock School District vs. Pulaski County

Special School District, et al.
Case 4:82-cv-00866-DPM Document 5754-1 Filed 09/15/21 Page 22 of 22

INVOICE _4,

 

 

 

 

 

 

 

BUSHMAN COURT REPORTING Invoice No. Invoice Date Job No.
620 W. Third Street, Suite 302
P.O. Box 2734 151988 3/4/2020 92769
LITTLE ROCK, AR 72203-2734 Job Date Case No.
T: 501-372-5115 F:; 501-378-0077
2/19/2020 4:82-CV-00866-DPM
Case Name

 

Little Rock School District vs. Pulaski County Special School

. District, et al.
Austin Porter

 

 

 

Porter Law Firm Payment Terms
323 Center Street, ”
Suite 1035 Due upon receipt

 

Little Rack, AR 72201
T: 501-244-8200 F: 372-5567

 

ORIGINAL AND 1 COPY OF TRANSCRIPT OF;

 

Curtis Johnson 779.10
Exhibit 27.00 Pages @ 0.250 6,75
Appearance Fee (Hourly) 3.50 Hours @ 35.000 122.50
E-transcript 1.00 @ 35.000 35.00

TOTAL DUE >>> $943.35

Location of Job: Friday, Eldredge & Clark, LLP
400 West Capitol Avenue
Suite 2000
Little Rock, AR 72201

Thank you, we appreciate your business!

 

(-) Payments/ Credits: 943.35
(+) Finance Charges/ Debits: 0.00
(=) New Balance: $0.00

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with payment.

Austin Porter Invoice No. =: 151988
Porter Law Firm Invoice Date: 3/4/2020
323 Center Street, Total Due : $0.00
Suite 1035

Little Rock, AR 72201

Job No, : 92769
Remit To: BUSHMAN COURT REPORTING BU ID > 1-MAIN
620 W. Third Street, Suite 302 N : 4:82-CV-00866-DPM
P.O. Box 2734 case Now 4 bpak-esaenkae —
LITTLE ROCK, AR 72203-2734 Case Name __: Little Rock School District vs. Pulaski County

Special School District, et al.

 
